UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7148


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEBORAH BORDEAUX,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:02-cr-00673-RMG-5; 4:09-cv-70013-RMG)


Submitted:   December 13, 2011             Decided:   December 20, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah Bordeaux, Appellant Pro Se.      Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah Bordeaux seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate         of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial        showing       of        the   denial    of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Bordeaux has not made the requisite showing.

Accordingly,       we     deny    a   certificate          of    appealability,         deny

Bordeaux’s pending motions to supplement the record and amend

her § 2255 motion, and dismiss the appeal.                             We dispense with

oral    argument     because       the    facts      and    legal       contentions        are



                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3